DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is responsive to correspondence filed on 01/21/2020.
Claims 1-2 and 4-21 are pending. Claims 1 and 2 are amended. Claim 3 is canceled.  New claim 21 is entered.
	The previous rejection of claim 2under 35 U.S.C. 112 (b) is withdrawn, necessitated by the applicant amendment. 
	The previous rejection of claims 5 and 20 under 35 U.S.C 112 (d) are withdrawn, necessitated by the applicant amendment.
	The previous rejections of claims 1-2 and 4-20 under 35 U.S.C. 103 are withdrawn, necessitated by the applicant amendment.
	However after reconsideration of the record, new rejections are entered under 35 U.S.C. 103, necessitated by the applicant amendment. 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huebner (US 5,858,205) in view of Serban et al (US 2013/0256194).
Regarding claim 1, Huebner discloses a process for the catalytic reforming of hydrocarbons comprising contacting the hydrocarbon feed in two or more sequential catalyst zones (see abstract, col 4 lines 5-20), wherein:
(a) an initial catalyst zone which is a fixed-bed system (see col 4 lines 25-35) and contains an initial catalytic composition comprising a platinum component, a germanium
or rhenium component or a combination thereof, a halogen component (see col 8 lines 20-67, col 9 lines 1-67), and a refractory inorganic oxide (see col 6 lines 50-67 and col 7 lines 1-20); and
(b) a terminal catalyst zone which is in a fixed-bed system (see col 4 lines 25-35) and contains a terminal catalyst composition comprising a platinum component, a germanium or rhenium component or a combination thereof (see col 8 line 20-67 col 9 lines 1-67), a refractory inorganic oxide (see col 6 lines 50-67 and col 7 lines 1-20), and a halogen component (see col 8 lines 50-67, col 9 lines 50-67).


Huebner does not however disclose wherein the initial catalyst contains an alkali metal or alkaline earth metal, said catalyst containing an amount of alkali metal or alkaline earth metal in an amount of 150 ppm to 5000 ppm; or wherein the terminal catalyst comprises  less than or equal to 150 ppm alkali metal or alkaline earth metal.
However in a related art, Serban discloses a reforming process wherein a catalyst used for catalytic reforming of naphtha, contains a noble metal including one or more of platinum, palladium, rhodium, ruthenium, osmium, and iridium, at least two alkali metals or at least two alkaline earth metals, or mixtures of alkali metals and alkaline earth metals and a support (see abstract).
Serban further discloses that the novel reforming catalyst formulation with tuned acidity increases aromatics yields (see paragraph 0003), and an important feature of the catalyst is the addition of at least two alkali metals or at least two alkaline earth metals or mixtures of alkali and alkaline earth metals, such that it is believed that the alkali metals or alkaline earth metals tune the refractory aluminum oxide support acidity by doping specifically the strong Lewis sites and consequently increasing the aromatics production at the expense of lowering gas make, particularly LPG produced (see paragraph 0006-0009 and 0051).

Consequently it would have been obvious to one with ordinary skill in the art at the time of filing to modify at least the initial and terminal catalyst of the process disclosed by Huebner with an alkali metal or alkaline earth metal as disclosed by Serban, as Serban discloses that implementation of said alkali metal or alkaline earth metal leads to more selective catalyst and thus increases the aromatics production, which is the primary objective of the Huebner process (see Huebner col 3 lines 5-15).
With respect to the claimed specific amount of alkali metal and alkaline earth metal within the initial and terminal catalyst, the prior art (Serban) has shown that the addition of the alkali metals or alkaline earth produce a desired result i.e. the increase production of aromatics, further the prior art (Serban) discloses that the metals may be incorporated into the catalyst in amounts from about 50-500 ppm alkali earth metal and from about 250-2500 ppm alkaline earth metal (see paragraph 0014), wherein the catalyst comprises at least two alkali metals, two alkaline earth metals or mixtures thereof (see Serban paragraph 0014).
Consequently it would have been obvious to one with ordinary skill in the art at the time of the invention to arrive at the applicant claimed invention through routine optimization as, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the 
Examiner notes:
Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Regarding claim 2, the prior combination teaches the limitation of claim 1.
Serban further discloses wherein said catalyst composition of alkaline metal in said initial catalyst zone comprises about 50 to 500 ppm potassium (see paragraph 0050-0051).
Regarding claim 4, the prior combination teaches the limitation of claim 1.
The prior combination does not explicitly disclose wherein the process further comprising one or more middle catalyst zones with catalyst compositions comprising 100 to 1000 ppm of alkali metal or alkaline earth metal. 
The prior combination further discloses the process further comprising one or more middle catalyst zones  (see Huebner col 4 lines 5-35 ), and Serban discloses wherein catalyst compositions comprise metals may be incorporated into the catalyst in amounts from about 50-500 ppm alkali earth metal and from about 250-2500 ppm alkaline earth metal (see paragraph 0014).

Regarding claim 5, the prior combination teaches the limitation of claim 1.
The prior combination does not however disclose wherein said terminal catalyst composition comprises 0 to 50 wt. % as much alkali metal or alkaline earth metal as said initial catalyst composition.
However the prior art (Serban) has shown that the addition of the alkali metals or alkaline earth produce a desired result i.e. the increase production of aromatics, further the prior art (Serban) discloses that the metals may incorporated into the catalyst in amounts from about 50-500 ppm alkali earth metal and from about 250-2500 ppm alkaline earth metal (see paragraph 0014), wherein the catalyst comprises at least two alkali metals, two alkaline earth metals or mixtures thereof (see Serban paragraph 0014).
Consequently it would have been obvious to one with ordinary skill in the art at the time of the invention to arrive at the applicant claimed invention through routine optimization as, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is 
Regarding claim 6, the prior combination teaches the limitation of claim 1. Huebner further disclose wherein the initial, terminal or both catalyst also comprise tin (see col 10 lines 50-65).
Regarding claim 7, the prior combination teaches the limitation of claim 1. Serban further discloses wherein said alkali metal or alkaline earth metal is selected from the group consisting of potassium, lithium, calcium or sodium, and magnesium (see paragraph 0051-0052).
Regarding claim 8, the prior combination teaches the limitation of claim 1. Huebner further discloses wherein said catalyst zones are operated as semi-regenerative (see col 4 lines 30-45).
Regarding claim 9, the prior combination teaches the limitation of claim 1.
Huebner further discloses wherein said hydrocarbon feed comprises naphthenes and paraffins that boil within range from about 40 to 220°C (see col 5 lines 15-30).
Regarding claim 10, the prior combination teaches the limitation of claim 1.
Huebner further discloses wherein said hydrocarbon feed has been treated by a pretreatment selected from the group consisting of hydrorefining, hydrotreating, hydrodesulfurization to remove substantially all sulfurous, nitrogenous and water-yielding contaminants therefrom (see col 5 lines 30-45).


Huebner further discloses wherein said reforming process is operated at a pressure in a range of from about 100 kPa to 7000 kPa (abs) (see col 6 lines 30-50).
Regarding claim 12, the prior combination teaches the limitation of claim 1.
Huebner further discloses wherein said reforming process is operated at a temperature in the range from about 315°C to about 800cC (see col 8 lines 30-50).
Regarding claim 13, the prior combination teaches the limitation of claim 1.
Huebner further discloses wherein sufficient hydrogen is entered into said catalytic zones to provide an amount of about 1 to about 20 moles of hydrogen per mole of hydrocarbon feed entering the reforming zone (see col 8 lines 15-25).
Regarding claim 14, the prior combination teaches the limitation of claim 1.
Huebner further discloses wherein a liquid hourly space velocity (LHSV) is selected from a range of about 0.1 to about 10 hr1 (see col 6 lines 40-55).
Regarding claim 15, the prior combination teaches the limitation of claim 1.
Huebner further discloses wherein said refractory inorganic oxide has a surface area of about 25 to about 500 m2/g (see col 8 lines 50-85).
Regarding claim 16, the prior combination teaches the limitation of claim 15.
Huebner further discloses wherein said refractory inorganic oxide is selected from the group consisting of alumina, titanium oxide, zirconium dioxide, chromium
oxide, zinc oxide, magnesia, thoria, bona, silica-alumina, silica-magnesia, chromsa-aiumina, alumina-boria, and siiica-zirconia (see col 7 lines 1-20).
Regarding claim 17, the prior combination teaches the limitation of claim 16.

Regarding claim 18, the prior combination teaches the limitation of claim 1.
Huebner further discloses wherein said platinum comprises about 0.05 to about 1 mass% of said initial catalyst composition and said terminal catalyst composition (see col 8 lines 20-35).
Regarding claim 19, the prior combination teaches the limitation of claim 1.
Huebner further discloses wherein said germanium or rhenium component or a combination thereof comprises about 0.01 to about 1 mass% of said initial catalyst composition and said terminal catalyst composition (see col 10 lines 1-20).
Regarding claim 20, the prior combination teaches the limitation of claim 1. Serban further discloses wherein said terminal catalyst composition comprises less than about 100 ppm alkali metal (see Serban paragraph 0050).
Regarding claim 21, the prior combination teaches the limitation of claim 1.  The prior combination further discloses wherein the catalyst system comprises a first catalyst zone and an intermediate catalyst zone and wherein the first catalyst zone contains the initial catalyst composition and wherein the intermediate catalyst zone contains an intermediate catalyst composition comprising a platinum component, a halogen component, a refractory inorganic oxide, and a promoter selected from the group consisting of rhenium, rhodium, ruthenium, cobalt, nickel, and iridium (see Huebner col 3 lines 20-40).
.
Response to Arguments
Applicant's arguments filed 01/20/2021 have been fully considered but they are not persuasive. 
The Examiner understands the applicant argument to be:
The combination of Huebner and Serban does not teach or suggest an initial catalytic composition comprising "an alkali metal or alkaline earth metal in an amount of 150 to 5000 ppm, a halogen component," or a terminal catalyst composition comprising "less than or equal to 150 ppm total of alkali metal or alkaline earth metal," as in claim 1. Huebner, as the Office Action admitted, does not include any alkali metal or alkaline metal in the catalysts in the initial and terminal catalyst zones. Serban teaches a single catalyst composition with the requirement of at least two alkali metals or at least two alkaline earth metals, or mixtures of alkali metals and alkaline earth metals. There is no teaching or suggestion of using different amounts of alkali metal or alkaline earth metals in either Huebner or Serban. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Serban discloses a reforming process wherein a catalyst used for catalytic reforming of naphtha, contains a noble metal including one or more of platinum, palladium, rhodium, ruthenium, osmium, and iridium, at least two alkali metals or at least two alkaline earth metals, or mixtures of alkali metals and alkaline earth metals and a support (see abstract).
Serban further discloses that the novel reforming catalyst formulation with tuned acidity increases aromatics yields (see paragraph 0003), and an important feature of the catalyst is the addition of at least two alkali metals or at least two alkaline earth metals or mixtures of alkali and alkaline earth metals, such that it is believed that the alkali metals or alkaline earth metals tune the refractory aluminum oxide support acidity by doping specifically the strong Lewis sites and consequently increasing the aromatics production at the expense of lowering gas make, particularly LPG produced (see paragraph 0006-0009 and 0051).
Serban further discloses wherein the catalyst can comprise from about 50-500 ppm alkali earth metal and from about 250-2500 alkaline earth metal (see paragraph 0014). 

With respect to the claimed concentrations of alkali metal and alkaline earth metal within the initial and terminal catalyst, the prior art (Serban) has shown that the addition of the alkali metals or alkaline earth produce a desired result i.e. the increase production of aromatics, further the prior art (Serban) discloses that the metals may be incorporated into the catalyst in amounts from about 50-500 ppm alkali earth metal and from about 250-2500 ppm alkaline earth metal (see paragraph 0014), wherein the catalyst comprises at least two alkali metals, two alkaline earth metals or mixtures thereof (see Serban paragraph 0014).
Consequently it would have been obvious to one with ordinary skill in the art at the time of the invention to arrive at the applicant claimed invention through routine optimization as, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Alien 220 F.2d 454, 456, 105 USPG 233, 235 (CCPA 1955).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C VALENCIA/Examiner, Art Unit 1771                                                                                                                                                                                                        
/Randy Boyer/
Primary Examiner, Art Unit 1771